Case 1:15-cv-02362-RBJ Document 118 Filed 04/22/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


    DANA ALIX ZZYYM,

           Plaintiff,

    v.

    ANTONY J. BLINKEN, in his official                         Civil Action No. 15-2362-RBJ
    capacity as Secretary of State,1 and
    RACHEL B. CRAWFORD, in her official
    capacity as Director of the Colorado Passport
    Agency of the U.S. Department of State,2

           Defendants.


            DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
               TO RECONSIDER PLAINTIFF’S PASSPORT APPLICATION

          On May 12, 2020, the United States Court of Appeals for the Tenth Circuit issued an

opinion that “vacate[d] the district court’s entry of judgment for Zzyym and the court’s issuance

of a permanent injunction against enforcement of the binary sex policy as to Zzyym and

remand[ed] with instructions to vacate the State Department’s decision and reconsider Zzyym’s

application for an intersex passport.” ECF No. 111-1 at 41. Following that decision, the parties

filed a joint status report that proposed a schedule for reconsidering Plaintiff’s passport application,

ECF No. 114, which the Court approved on August 7, 2020, ECF No. 115. Because Plaintiff

submitted numerous supplementary materials, the Defendants requested an extension of time to

reconsider Plaintiff’s application, which was unopposed. ECF No. 116. The Court granted that


1
 Antony J. Blinken became Secretary of State on January 26, 2021 and is automatically substituted
as defendant for Daniel B. Smith under Federal Rule of Civil Procedure 25(d).

2
  Rachel B. Crawford became Director of the Colorado Passport Agency in September 2019 and
is automatically substituted as defendant for Steven J. Mullen under Federal Rule of Civil
Procedure 25(d),
Case 1:15-cv-02362-RBJ Document 118 Filed 04/22/21 USDC Colorado Page 2 of 2




request, extending the deadline to reconsider Plaintiff’s application until May 4, 2021. ECF No.

117.3

        Recently, however, the parties have agreed to begin settlement discussions. To avoid

cutting these discussions short by the upcoming reconsideration deadline, the parties have agreed

that a thirty day extension to reconsider Plaintiff’s application is appropriate (i.e., until June 3,

2021). Accordingly, Defendants file this unopposed motion to extend time to reconsider Plaintiff’s

application until June 3, 2021. Although for a different reason, this is the second request for an

extension of time to reconsider Plaintiff’s application.

Dated: April 22, 2021                                Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
                                                     Civil Division

                                                     ANTHONY J. COPPOLINO
                                                     Deputy Branch Director
                                                     Civil Division, Federal Programs Branch


                                                     BENJAMIN T. TAKEMOTO
                                                     (DC Bar # 1045253)
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     P.O. Box No. 883, Ben Franklin Station
                                                     Washington, DC 20044
                                                     Phone: (202) 532-4252
                                                     Fax: (202) 616-8460
                                                     E-mail: benjamin.takemoto@usdoj.gov

                                                     Attorneys for Defendants




3
 There was a typo in Defendants’ first motion for an extension of time: 120 days from January 4,
2021 is May 4, 2021, not May 24, 2021.


                                                 2
